Per Curiam.

From a careful examination of the record, and considering the long continued course of conduct of respondent, his disbarment in 1939, and, after modification of the judgment to suspension and his reinstatement in 1945, his suspension from the practice of law in 1949, this court is of the opinion that the discipline to be administered should be a permanent disbarment, and it is so ordered.

Judgment accordingly.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell Griffith and O’Neill, JJ., concur.
Griffith, J., of the Seventh Appellate District, sitting by designation in the place and stead of Herbert, J.